NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply filed 3/3/2021 and supplemental reply filed 3/9/2021, in response to the final office action mailed 2/10/2021.
Claims 56-58, 60, 65, 66, 68, 70-74, 76-79, 82-86, 88, 89, 91, 93, 95-98, and 100 are pending.  Claim 61 has been canceled.
Claims 86, 88, 89, 91, 93, 95, 96, 98, and 100 are rejoined herein. 
Claims 56-58, 60, 65, 66, 68, 70-74, 76-79, 82-86, 88, 89, 91, 93, 95-98, and 100 are being allowed on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Instant claims 86, 88, 89, 91, 93, 95, and 96 were amended to depend from claim 56.  Accordingly, these claims are rejoined herein. 
Claim 56 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 98 and 100, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/14/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections- withdrawn
The objection of claims 56 and 83 is withdrawn in view of the amendment and arguments filed 3/3/2021.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 56 and 97 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment and arguments filed 3/3/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a compound of formula I-P2 as set forth in claim 56 is free of the prior art.
The closest art to the instant claims is Wuts et al. (U.S. 2014/0024578- previously cited).  
Aureobasidin A (Aba) derivatives of the 9-amino acid cyclic peptide produced by the fungus A. pullulans (abstract, para. [0004]).  Wuts et al. teach of formula III: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein R13 can be H, R12 can be H, and R11 can be any of the following structures
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
or
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (paras.  [0059]-[0062], [0231]-[0236]). In these peptides, R2 is hydrogen, R1P is hydrogen, R1 is phenyl, a six membered ring structure having a nitrogen, or a five membered ring structure having an oxygen or sulfur, and x is 1.  R3 is L-R4 wherein L1 is a bond, and R4 is a phenyl group, or a methyl group.  The structures also include 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
  and 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, wherein R3 is L-R4 wherein L1 is -C(O)NRa-, wherein Ra is hydrogen, and L1 is -NRaC(O)-, and Ra is hydrogen and methyl (C1 alkyl group), respectively.
However, the reference does not explicitly or implicitly provided guidance to the skilled artisan to select a specific heterocycloaliphatic such as piperidine, piperazine, or morpholine for the R3 position.
Accordingly, the instant claims are free of the prior art.



Conclusion
Claims 56-58, 60, 65, 66, 68, 70-74, 76-79, 82-86, 88, 89, 91, 93, 95-98, and 100 are allowed as set forth in the amendment filed 3/9/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654